Citation Nr: 9926756	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a schedular evaluation in excess of 20 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the veteran's claim on 
appeal.  The veteran, who had active service from August 1967 
to August 1969, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 

In March 1998, the veteran withdrew his request for a 
personal hearing.


FINDING OF FACT

Lumbosacral strain is manifested by symptoms no more severe 
than muscle spasm on extreme forward bending, without loss of 
lateral spine motion, unilateral, in a standing position, but 
with pain on motion at the extremes of range of motion, and 
without neurologic deficit.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292-5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for lumbosacral strain was granted by the 
RO in November 1969 and a 20 percent evaluation was assigned, 
effective August 1969.  The veteran's low back disability was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
which provides the criteria for evaluation of lumbosacral 
strain.  The evaluation was based on a VA examination report 
that noted a constant dull ache, muscle spasm, and pain at 
the extreme limits of motion.  The 20 percent evaluation has 
remained in effect to the present date.

VA treatment records from June 1997 indicated that the 
veteran reported that he had missed the past three weeks off 
from work due to back pain.  He complained of pain in the 
back, hips, and legs, with tingling in his legs.  His back 
was observed to be straight, he had "poor movement," there 
was bilateral paravertebral muscle spasm, there was no 
sciatic notch tenderness, straight leg raise testing was 
negative, and toe and heel walking was described as "OK."  
X-rays indicated mild degenerative changes throughout the 
lumbosacral spine.  

In January 1998, the veteran submitted a statement from 
Charles F. Whitney, D.C., his private chiropractor.  Dr. 
Whitney stated that he had treated the veteran for back pain 
since 1986, and that on a number of occasions, the veteran's 
back pain was so severe that he had been unable to work or to 
walk without great difficulty.  Dr. Whitney indicated that 
there was evidence of old vertebral compression fractures in 
the dorsal spine and observed that there was "less 
deformity" in the lumbar spine than in the dorsal spine.  He 
stated that the veteran's gait was rarely smooth, his range 
of motion was "very limited," and the veteran was "very 
careful with normal body motions."  

The veteran submitted statements from a friend and from his 
employer relating that his disability affected his 
employment.

A March 1998 VA examination report noted that the veteran 
complained of daily lower back pain, aggravated by lifting 
objects or by twisting the back.  The veteran complained of 
pain radiating into the left leg to the level of the knee.  
The examiner commented that the veteran experienced "no true 
flare-up" of symptoms, but that symptoms were exacerbated by 
twisting the back and by lifting.  There was obvious muscular 
atrophy noted in the lumbosacral spine area, but no palpable 
tenderness or gross deformity.  Patellar reflexes were 2/5 
bilaterally, Achilles reflexes were 1/5 bilaterally, and heel 
and toe walking were intact.  The lumbar spine flexed to 80 
degrees, with objective signs of pain beginning at 65 
degrees, or at 63 degrees after exercise.  Extension was to 
30 degrees, with pain at 20 degrees, or at 18 degrees after 
exercise.  Lateral flexion was to 30 degrees bilaterally, 
with pain beginning at 20 degrees, and rotation was to 25 
degrees bilaterally, with pain beginning at 20 degrees; range 
of motion in those planes was unaffected by exercise.  The 
examiner indicated that the veteran did experience pain at 
the extreme ranges of lumbar motion, but there was no 
evidence of excess fatigability, incoordination, or loss of 
additional range of motion after exercise.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, a 10 
percent evaluation for lumbosacral strain necessitates a 
showing of characteristic pain on motion.  The evidence 
establishes that the veteran does have pain on motion.  

The next higher rating, the 20 percent evaluation, requires 
muscle spasm on extreme forward bending and a unilateral loss 
of lateral spine motion in a standing position.  Id.  In this 
instance, neither muscle spasm on extreme forward bending nor 
unilateral loss of lateral spine motion is demonstrated.  
However, the veteran does have "obvious" muscle atrophy of 
the muscles in the lumbosacral area.  The evidence also 
reflects that the veteran not only has pain on range of 
motion, but also that there are periods, especially following 
particular activities, that the veteran requires several days 
to weeks to recover from the pain following activities which 
cause pain, including bending and lifting.  The Board thus 
finds that, with consideration of the fact that the veteran's 
pain does not immediately recede with cessation of activity, 
the veteran's symptoms approximate a 20 percent evaluation.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. 
App. 202 (1995).  

Under Diagnostic Code 5295, a 40 percent evaluation is 
warranted for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
medical evidence establishes that the veteran does not meet 
any of these criteria, so a 40 percent evaluation is not 
warranted under Diagnostic Code 5295.  

The Board has also considered whether the veteran may meet 
the criteria for an evaluation in excess of 20 percent under 
DC 5292, the criteria for limitation of motion of the lumbar 
spine.  A 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine, and a 20 percent 
evaluation is warranted for moderate limitation of motion.  
While Dr. Whitney stated that the range of flexion of the 
veteran's back was "very limited," he indicated that there 
was evidence that the veteran had an old compression fracture 
of a dorsal vertebra, for which service connection is not in 
effect.  He also noted cervical spine disability, for which 
service connection is not in effect.  Furthermore, Dr. 
Whitney did not discuss the degree of limitation of 
extension, lateral flexion or rotation.  The Board does not 
find that Dr. Whitney's report is of great weight in 
determining the extent of the limitation of the veteran's 
lumbosacral spine motion.

The Board finds that the more detailed March 1998 VA 
examination report, which  focused on the service-connected 
lumbar spine alone, provides a more accurate picture of the 
degree of impairment due to the service-connected disability.  
In view of the veteran's range of motion before being limited 
by pain, as well as the limitations imposed by pain and by 
exercise, the Board finds that the preponderance of the 
evidence indicates that limitation of motion of the 
lumbosacral spine is no more than moderate.  See 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (1998); DeLuca, 8 Vet. App. at 205-206.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted under DC 5292.

The Board finds that Diagnostic Code 5293, which provides the 
criteria for evaluation of intervertebral disc syndrome, is 
not applicable, as there is no medical diagnosis of 
intervertebral syndrome, and the March 1998 VA examiner 
opined that there was no neurologic deficit.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a schedular evaluation in excess of 20 percent 
for lumbosacral strain is denied.


REMAND

The Board notes that the veteran has complained that 
lumbosacral strain interferes with employment.  After the 
statement of the case (SOC) explained the evaluation criteria 
to the veteran, he submitted letters from his employer and a 
co-worker to support a claim that the impact on his ability 
to work was more severe than the schedular criteria 
reflected.  The veteran then submitted a substantive appeal 
which included allegations that he was unable to work for 
long periods of time as a result of back pain.  The veteran 
continued to disagree with the 20 percent evaluation, based 
on the impact of the service-connected disability on his 
ability to work, including after the RO issued a Supplemental 
SOC.  The Board finds that the veteran's complaints raise the 
issue of entitlement to an extraschedular evaluation for 
lumbosacral strain.  

The RO, however, has heretofore not specifically addressed 
this matter, despite the veteran's repeated attempts to raise 
the issue, and his expressed disagreement with the RO's 
statements that impact on work was considered in the 20 
percent evaluation.  A contention that the criteria for an 
extraschedular evaluation have been met raises an issue which 
the Board does not have jurisdiction to address without prior 
RO review.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Although 
the veteran's statements do not specifically identify 
38 C.F.R. § 3.321(b) as the basis of a claim, the Board 
concludes that the veteran has raised a claim for an 
extraschedular evaluation, which the RO should have 
addressed.  Since the RO has not addressed that issue, 
despite the veteran's desire to contest the result reached by 
the RO, the Board must remand this issue to the RO, which 
should issue an SOC on the issue of extraschedular 
consideration.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, the Board notes that the veteran has not been 
notified of his ultimate responsibility for furnishing 
records supporting his claim that his service-connected 
disability interferes with employment.  See Spurgeon v. 
Brown, 10 Vet. App. 197-98 (1997); see also 38 U.S.C.A. 
§ 5103(a) (West 1991); 38 C.F.R. § 3.159(b)(c) (1998).

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements in light of recent 
Court holdings, it is the Board's opinion that further 
development of the case is required.  Accordingly this case 
is REMANDED for the following action:

1.  The RO should inform the veteran 
that the ultimate responsibility for 
furnishing additional employment or 
other records in support of his claim 
that lumbosacral strain interferes with 
employment, rests with the veteran.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  The veteran should be provided 
sufficient time to provide such records, 
or other evidence.

2.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
specifically document their 
consideration as to whether the 
veteran's claim for an evaluation in 
excess of 20 percent for lumbosacral 
strain, warrants referral to the 
Director, Compensation and Pension 
Service for consideration of the 
assignment of an extra-schedular 
evaluation.  

3.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.





		
	TRESA M. SCHLECHT 
	Acting Member, Board of Veterans' Appeals


 

